Title: To George Washington from Anthony Wayne, 2 November 1780
From: Wayne, Anthony
To: Washington, George


                        
                            Sir
                            Camp at Totowa 2nd Novr 1780
                        
                        We have frequently experienced every possible extreme of cold & fatigue in errecting Hutts at a
                            late Season, which from a Variety of Intervening circumstances, could not be avoided—however at present I can not see
                            anything to prevent us from taking time by the forelock, and making use of the new levies in building houses for the
                            reception of such men as we now have, or may receive for the War, in the course of the Winter. 
                        For which purpose I would advise your Excellency to move Immediately & make the best disposition that
                            your little Army will admit of for the security of West Point & covering the Country & Communication
                            between that Important post & Phila.
                        from a Comparitive view of the State & number of the troops under Your Excellency’s Immediate command
                            & that of the Enemy in the Vicinity of New York, I do not think it advisable to Detach from this Army (unless you
                            can Command part of the french troops from Rhode Island to reinforce West Point) in which case the Pennsa Line may look
                            Southward—Otherwise you probably will have occation for the Utmost exertions of every man that will continue in service
                            after the first of January—for should Sr Henry Clinton at last open his eyes—should he profit from former Error &
                            commence the General, he will not forge the Crisis in which you are most vulnerable, & he is not to learn that period.
                        I have been thus concise upon the Subject matter committed by your Excellency to the consideration of the
                            General Officers the day before yesterday—as I am confident that your own good judgment will be the best Criterion to
                            determine the proper position for the Cantonment of the troops.
                        I will only beg leave to Suggest that the Inclemency of yesterday & last evening points out the
                            Immediate necessity of coming to a Decision. I have the honour to be with every sentiment of esteem Your
                            Excellency’s most Obt & very Huml. Sert 
                        
                        
                            Anty Wayne
                        
                    
   The Other matter which your Excellency was pleased to recommend—has not excaped my Memory—I have thought
                            much on the Subject & would freely contribute some blood & risque the Contrubution of Life or limb—to
                            finish the Campaign with eclait. It may probably yet be done. 
